NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JANICE R. SMETS,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0nden,t,
and
DEPARTMENT OF THE NAVY,
Intervenor.
2011-3018
Petiti0n for review of the Merit Systerns Protection
B0ard in case n0. SF1221090607-W-1.
ON MOTION
ORDER
Upon consideration of the motions to reform the offi-
cial caption to designate the Merit Systems Pr0tection
Board as the respondent and to permit the Depart1nent of
the Navy to intervene,
IT Is ORDERED THAT:

SMETS V. MSPB 2
(1) The motions are granted. The revised official cap-
tion is reflected above
(2) The Department of the Navy and the Board
should calculate their brief due dates from the date of
filing of this order.
FOR THE COURT
 2 8  /s/ Jan Horbaly
Date J an Horbaly
C1erk
cc: Janice R. S1nets
K. E1izabeth Witwer, Esq.
Jeffrey Gauger Esq. u 8 FlLED
’ . .C0
rHz‘é§`B€§i‘F¢TE?;tS»F°“
JAN 2 8 2011
s20
.lAN HGi?BAI.¥
CLEHK